DETAILED ACTION
Status of Claims
	Claims 50, 52-53, 55-73, 76, 78-80 and 83-92 are pending.
	Claims 1-49, 51, 54, 74-75, 77 and 81-82 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous rejection of claim 57 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment. 
	All other rejections from the previous Office action stand.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 52-53, 55-71, 78-80 and 83-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paneccasio Jr. et al. (US 2007/0289875).
Regarding claims 50, 57 and 91, Paneccasio Jr. discloses a copper electroplating composition (title = an electrolytic plating composition) comprising:
A source of copper ions (abstract = the composition comprising a source of copper ions) and
A suppressor comprising a polyether bonded to a nitrogen of an oligo(alkylene imine) said polyether comprising a block copolymer with PO and EO repeating units and having the structure of ‘Structure 1’ wherein the suppressor comprises a nitrogen atom including one of a prima facie case of obviousness exists.  Paneccasio Jr. discloses the composition including the suppressor in an amount of 50-200 mg/L [0044] or 10 to 1000 mg/L [0044], copper ions in an amount of 4 – 70 g/L [0056], sulfuric acid in an amount including 2 to 225 g/L [0056] and chloride in an amount of 10-90 mg/L [0057].  The ranges of Paneccasio Jr. overlap the claimed ranges therefore a prima facie case of obviousness exists. Regarding the phrase including “wherein the electrolytic plating composition is configured for superfilling submicron features in a semiconductive integrated circuit device” the phrase is directed towards the intended use of the composition and does not further limit the claimed composition.  There is no structural difference between the composition of Paneccasio Jr. and the claimed composition.  Moreover, Paneccasio Jr. discloses submicron feature filling in semiconductor integrated circuits (abstract).  Regarding claim 57, Paneccasio Jr. discloses three amino sites and also structures represented with the cationic species of structures (1)-(4) [0032].  
Regarding claims 52-53, 55-71, 78-80, 83-90 and 92, Paneccasio Jr. discloses the claimed invention as applied above.  Paneccasio Jr. discloses a ratio of EO and PO units between 1:9 and 9:1 [0025].  Paneccasio Jr. discloses a tetraamine [0024]. Paneccasio Jr. discloses primary, secondary, tertiary and quaternary amines [0023].  Paneccasio Jr. discloses a molecular weight between 1,000 and 30,000 (abstract, [0014], [0024]).  The molecular weight of prima facie case of obviousness exists and further as to claim 92, since the molecular weights overlap and Paneccasio Jr. teaches the structure as described above, the structures of claim 92 would therefore be taught by the disclosure of Paneccasio Jr. Paneccasio Jr. discloses the composition comprising an accelerator [0016].  Paneccasio Jr. discloses triblock copolymers and having between about 1 and about 30 repeat units [0026].  Paneccasio Jr. discloses the suppressor comprising diethylenetriamine [0024].  Paneccasio Jr. discloses the composition comprising a leveler [0022].  Paneccasio Jr. discloses the inclusion of an accelerator such as formula (10) (i.e. bis(sodiumsulfopropyl)disulfide) in an amount between 0.5 and about 1000 mg/L [0046]-[0052]. Paneccasio Jr. discloses wherein a cationic polyether suppressor comprising a nitrogen atom is preferably used.  Paneccasio Jr. teaches that cationic indicates that the polyether suppressor contains a positive charge in solution regardless of pH [0023], [0031] (= quaternized suppressor).  
Claims 72, 73 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paneccasio Jr. et al. (US 2007/0289875) in view of Paneccasio Jr. et al.  (US 2010/0126872).
Regarding claims 72 and 73, Paneccasio Jr. (‘875) discloses the composition comprising a leveler [0022], [0045].  Paneccasio Jr. fails to disclose the claimed leveler. 
In the same field of electrodepositing copper within features, Paneccasio Jr. (‘872) discloses a copper composition comprising levelers such as Structures (IV)-(VIII) and wherein X is at least 2 and B is optionally oxygen [0091]-[0103], [0114]. Paneccasio Jr. teaches that the leveler aids in void-free copper deposits [0028].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a composition comprising a leveler as claimed 
Regarding claim 76, the claimed leveler is presented as product-by-process claim language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Moreover, Paneccasio Jr. (‘872) discloses dipyridyl compounds which render the claimed reaction product obvious [0040]-[0044].  

Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. 
On pages 18-22, the arguments are directed towards the Declaration submitted 21 December 2021.  The Declaration is acknowledged.  
On page 18 the remarks state that the Applicant has determined that the additives and concentration of additives in the composition has an effect on the ability of the electrodeposition composition to deposit copper… by rapid bottom-up deposition.  The Examiner acknowledges that adjusting the concentration of additives and the additives provided in a composition may lead to altering results of using the composition, however, the prior art including Paneccasio Jr. as described above discloses the same composition.  The result of using the claimed composition does not provide any structural difference to the claimed composition. 
On page 18, the remarks refer to the composition as being suitable for plating…where copper must fill all the features completely and substantially defect-free.  The Examiner acknowledges that the composition has an intended use for copper electroplating, however, the intended use of the composition does not alter the structural makeup of the claimed composition.  

On pages 19-20 of the response and pages 3-4 of the Declaration, the Applicant appears to have performed electroplating with a 2.5 g/L copper ion composition and a 5.0 g/L copper ion composition.  Referring to the results of Figure 1, the voids are counted using SEM.  The x-axis is identified as ‘splits’.  The splits are not well defined in regards to what is being identified.  As best as can be interpreted, the splits refer to different cuts for each copper ion composition.  The 
Pages 20-21 of the response and pages 4-5 of the Declaration refer to a second experiment that was performed with 40 g/L copper cation concentration and 5 g/L copper cation concentration.  The results are presented in Figure 2. The x-axis is identified as ‘splits’.  The splits are not well defined in regards to what is being identified.  As best as can be interpreted, the splits refer to different cuts for each copper ion composition.  In Figure 2 there exists splits that indicate that 40 g/L actually led to fewer void counts.  Figure 2 does not appear to indicate any unexpected results in regards to the copper ion concentration.  
In both experiments performed (referring to results from Figure 1 and Figure 2), it appears that only a low sulfuric acid was utilized in the experiments.  Therefore the experiments are not commensurate in scope with the Applicant’s arguments since there is no testing involving a higher concentration of sulfuric acid. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795